Order entered October 19, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01083-CV

  NEXION HEALTH MANAGEMENT, INC. D/B/A DUNCANVILLE HEALTHCARE
               AND REHABILITATION CENTER, Appellant

                                            V.

 MARIA SOSA, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF NICOLAS
                        RUBEN SOSA, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-01708

                                        ORDER
       We GRANT appellant’s October 15, 2015 unopposed motion to extend time to file brief

and ORDER the brief be filed no later than November 3, 2015. Because this is an accelerated

appeal, appellant is cautioned that no further extensions may be granted absent exigent

circumstances.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE